Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2 and 10 and 18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: WO 2017-143591 A1 that published in 2017 (hereinafter “the 591 publication”) (US Patent No.: 10943478 b2) and in view of U.S. Patent Application Pub. No..  US 2017/0293296A1 to Stenneth et al. that was filed in 2016 which is prior to the effective filing date of 3-30-18 under the AIA . 
    PNG
    media_image1.png
    600
    612
    media_image1.png
    Greyscale


In regard to claim 2, 10, and 18, the ‘591 publication discloses “2. (New) At least one non-transitory machine-readable storage medium comprising instructions, which when executed by processor circuitry of a road controller unit, cause the processor circuitry to perform operations to:  (see FIG. 2-3) 
    PNG
    media_image2.png
    842
    644
    media_image2.png
    Greyscale

obtain a status message, the status message received from at least one vehicle of a vehicle platoon, the status message including a state of the vehicle platoon (see claims 1-8 where the traffic lanes can be increased from one to three lanes for the platoon vehicles from a server device and the speed of the platoon can be increased or the speed and the distance can be reduced as well; see fig. 6, block 430), and the status message transmitted to the road controller unit before the vehicle platoon enters an area of a roadway controlled by the road controller unit; (see FIG. 4-6 where the vehicle can be controlled in terms of speed and distance relative to the other vehicles and to move the vehicles from one lane to three lanes to increase the amount of lanes and volume of the vehicles) .  (See FIG. 4 that recites it should be noted that when the central service device in the architecture shown in FIG. 3 communicates with the in-vehicle device through the roadside device, the central service device sends the adjusted lane layer to the roadside device, so that the roadside device is on the road. The onboard device of the vehicle forwards the adjusted lane layer.
Alternatively, the server may also be a roadside device in the architecture shown in FIG. Alternatively, the server may also be a device that combines the functions of the central service device and the roadside device in the architecture shown in FIG. 440. The in-vehicle device receives the adjusted lane layer and updates the map according to the adjusted lane layer. 450. The in-vehicle device instructs the vehicle to travel according to the adjusted lane according to the updated map.)

    PNG
    media_image3.png
    878
    649
    media_image3.png
    Greyscale

obtain data indicating conditions for navigation of the vehicle platoon in the area of the roadway; (see FIG. 5, blocks 420 where the distance between the vehicles can be shortened to accommodate more vehicles and also where the number of lanes can be increased to increase a traffic volume for all vehicles; see FIG. 8, blocks 810-840 )
determine a change to a speed of the vehicle platoon based on the conditions for navigation and a policy applicable to the area of the roadway; and(see FIG. 2 where the in-vehicle device can send a navigation request to the server, and the in-vehicle device can also report the information of the vehicle to the server, such as the location, the traveling speed, the identification, and the like. The server can provide a server for the in-vehicle device according to the received request, and can also dynamically adjust the lane division of the road according to the traffic volume of the road.). 
    PNG
    media_image4.png
    593
    702
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    504
    800
    media_image5.png
    Greyscale

The ‘591 publication is silent but Stenneth teaches “…cause transmission of a control message to the vehicle platoon, to cause the vehicle platoon to implement the determined speed of the vehicle platoon in the area of the roadway. (see FIG. 5 where the platoon is defined as 5 vehicles based on a server and a platoon matching exchange where each vehicle 29, 30, 31 in FIG. 3 and determines 1. A vehicle ID, current location, destination, planned route, planned stops, expected speed, fuel economy, vehicle dynamics, and drafting preferences; see paragraph 48 that recites that the platoon size is determined based on 1. Time of day, 2, weather, 3. Road characteristics, 4. Straight or curvy road or flat steep or grade. 5 location, speed, and too many vehicles in the platoon; and if the density is too high; see paragraph 43-48 and claims 1-15);
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Stenneth with the disclosure of the ‘591 publication since Stenneth teaches that a number of vehicles in a platoon can be changed depending on certain parameters.  For example, if there is poor weather conditions and a steep and curvy road the platoon can be reduced.  This can provide increased safety to ensure that the platoon size is reduced to avoid a collision.  Further, some vehicles can indicate that they don’t want to engage in drafting and also can be excluded. However, in good weather and a flat country, the platoon size can be increased and drafting can be provided for fuel efficiency.   This can provide an efficient and safe platooning of different vehicles.  See abstract and paragraphs 43-48 and claims 1-4 of Stenneth.
Claims 3 and 11 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: WO 2017-143591 A1 that published in 2017 (hereinafter “the 591 publication”) and in view of U.S. Patent Application Pub. NO..  US 2017/0293296A1 to Stenneth et al. that was filed in 2016 which is prior to the effective filing date of 3-30-18 under the AIA . 

In regard to claim 3 and 11, and 19, the ‘591 publication is silent but Stenneth teaches 3. (New) The machine-readable storage medium of claim 2, wherein the instructions further cause the processor circuitry to:
determine a change to a following distance used between vehicles within the vehicle platoon, the change to the following distance based on the conditions for navigation in the area and the policy applicable to the area;
wherein the transmission of the control message to the vehicle platoon further causes the vehicle platoon to implement the change to the following distance between the vehicles within the vehicle platoon. (see FIG. 5 where the platoon is defined as 5 vehicles based on a server and a platoon matching exchange where each vehicle 29, 30, 31 in FIG. 3 and determines 1. A vehicle ID, current location, destination, planned route, planned stops, expected speed, fuel economy, vehicle dynamics, and drafting preferences; see paragraph 48 that recites that the platoon size is determined based on 1. Time of day, 2, weather, 3. Road characteristics, 4. Straight or curvy road or flat steep or grade. 5 location, speed, and too many vehicles in the platoon; and if the density is too high; see paragraph 43-48 and claims 1-15); (see claims 1-8 where the traffic lanes can be increased from one to three lanes for the platoon vehicles from a server device and the speed of the platoon can be increased or the speed and the distance can be reduced as well)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Stenneth with the disclosure of the ‘591 publication since Stenneth teaches that a number of vehicles in a platoon can be changed depending on certain parameters.  For example, if there is poor weather conditions and a steep and curvy road the platoon can be reduced.  This can provide increased safety to ensure that the platoon size is reduced to avoid a collision.  Further, some vehicles can indicate that they don’t want to engage in drafting and also can be excluded. However, in good weather and a flat country, the platoon size can be increased and drafting can be provided for fuel efficiency.   This can provide an efficient and safe platooning of different vehicles.  See abstract and paragraphs 43-48 and claims 1-4 of Stenneth.
Claims 4 and 12 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: WO 2017-143591 A1 that published in 2017 (hereinafter “the 591 publication”) and in view of U.S. Patent Application Pub.NO..   US 2017/0293296A1 to Stenneth et al. that was filed in 2016 which is prior to the effective filing date of 3-30-18 under the AIA . 

 
In regard to claim 4, and 12, and 20, the ‘591 publication is silent but Stenneth teaches 4. (New) The machine-readable storage medium of claim 2, wherein the transmission of the control message to the vehicle platoon further causes one or more vehicles to split or join from the vehicle platoon in the area of the roadway. (see FIG. 5 where the platoon is defined as 5 vehicles based on a server and a platoon matching exchange where each vehicle 29, 30, 31 in FIG. 3 and determines 1. A vehicle ID, current location, destination, planned route, planned stops, expected speed, fuel economy, vehicle dynamics, and drafting preferences; see paragraph 48 that recites that the platoon size is determined based on 1. Time of day, 2, weather, 3. Road characteristics, 4. Straight or curvy road or flat steep or grade. 5 location, speed, and too many vehicles in the platoon; and if the density is too high; see paragraph 43-48 and claims 1-15); (see claims 1-8 where the traffic lanes can be increased from one to three lanes for the platoon vehicles from a server device and the speed of the platoon can be increased or the speed and the distance can be reduced as well)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Stenneth with the disclosure of the ‘591 publication since Stenneth teaches that a number of vehicles in a platoon can be changed depending on certain parameters.  For example, if there is poor weather conditions and a steep and curvy road the platoon can be reduced.  This can provide increased safety to ensure that the platoon size is reduced to avoid a collision.  Further, some vehicles can indicate that they don’t want to engage in drafting and also can be excluded. However, in good weather and a flat country, the platoon size can be increased and drafting can be provided for fuel efficiency.   This can provide an efficient and safe platooning of different vehicles.  See abstract and paragraphs 43-48 and claims 1-4 of Stenneth.
Claims 5 and 13 and 21 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: WO 2017-143591 A1 that published in 2017 (hereinafter “the 591 publication”) and in view of U.S. Patent Application Pub.NO..   US 2017/0293296A1 to Stenneth et al. that was filed in 2016 which is prior to the effective filing date of 3-30-18 under the AIA  and in further in view of U.S. Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalige that was filed in 2009 (hereinafter ‘Mudalige”).   
    PNG
    media_image6.png
    778
    556
    media_image6.png
    Greyscale

In regard to claim 5 and 13, and 21, the ‘591 is silent but Mudalige teaches “… 5. (New) The machine-readable storage medium of claim 2, wherein the conditions include environmental conditions related to at least one of weather, an accident, or an emergency incident, in the area of the roadway. ”.  (see paragraph 144-147 where the following distances of the platoon can be changed based on weather and where one vehicle in the rear may be slowed to increase the following distance to allow for longer following distances; or in paragraph 153-157 the entire platoon size can be changed based on the weather from a statistical setting);
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Mudalige with the disclosure of the ‘591 publication since Mudalige teaches that a platoon of vehicles including a speed of the vehicles and the intervehicle distance can be changed based on certain factors.  For example, a minimum time to brake based on the weather can be changed. For example, a platoon can include a longer intervehicle distance and also a lower speed based on a weather condition. This provides increased safety. Further, when the weather is acceptable, the speed can be increased, and the distance between the vehicles can be decreased and the number in the platoon can increase.  This can provide an efficient controlling of different vehicle groups based on the weather for safety concerns.  See abstract and paragraphs 114-124 and claims 1-7 of Mudalige.

Claims 6 and 14  are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: WO 2017-143591 A1 that published in 2017 (hereinafter “the 591 publication”) and in view of U.S. Patent Application Pub.NO..   US 2017/0293296A1 to Stenneth et al. that was filed in 2016 which is prior to the effective filing date of 3-30-18 under the AIA  and in further in view of U.S. Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalige that was filed in 2009 (hereinafter ‘Mudalige”).   

In regard to claim 6 and claim 14, the ‘591 is silent but Mudalige teaches “… 6. (New) The machine-readable storage medium of claim 2, wherein the conditions include traffic flow conditions in the area of the roadway. (See paragraph 153-157 where the condition of the road surface can be used to change a size of the platoon size and envelope and in a dynamic manner);
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Mudalige with the disclosure of the ‘591 publication since Mudalige teaches that a platoon of vehicles including a speed of the vehicles and the intervehicle distance can be changed based on certain factors.  For example, a minimum time to brake based on the weather can be changed. For example, a platoon can include a longer intervehicle distance and also a lower speed based on a weather condition. This provides increased safety. Further, when the weather is acceptable, the speed can be increased, and the distance between the vehicles can be decreased and the number in the platoon can increase.  This can provide an efficient controlling of different vehicle groups based on the weather for safety concerns.  See abstract and paragraphs 114-124 and claims 1-7 of Mudalige.
Claims 7 and 15 and 22 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: WO 2017-143591 A1 that published in 2017 (hereinafter “the 591 publication”) and in view of U.S. Patent Application Pub.NO..   US 2017/0293296A1 to Stenneth et al. that was filed in 2016 which is prior to the effective filing date of 3-30-18 under the AIA  and in view of United States Patent Application Pub. No.: US 20040083037 A1 to Yamane al. that was filed in 2000 (hereinafter “Yamane”). 
    PNG
    media_image7.png
    557
    650
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    747
    650
    media_image8.png
    Greyscale

In regard to claim 7 and 16, and 22, the ‘591 is silent but Yamane teaches “… 7. (New) The machine-readable storage medium of claim 2, wherein the policy is defined for a geographic area, the geographic area including the area of the roadway. ”.  (See paragraph 16 and claim 10 and paragraph 69-80 where a first probe vehicle can determine an index to determine an amount of traffic noise acoustics and then formulate a strategy of the group to reduce the amount of noise);
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Yamane with the disclosure of the ‘591 publication since Yamane teaches that a probe vehicle can be used to measure an amount of road traffic noise and acoustic levels of the road traffic and create an index. Then this index can be used to control a platoon of vehicles according to a strategy and to possibly avoid certain area to reduce an amount of noise or provide increased safety.  This can provide an efficient controlling of different vehicle groups.  See abstract and paragraphs 16-19 and 69-80 and claims 1-10 of Yamane.
Claims 8 and 16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: WO 2017-143591 A1 that published in 2017 (hereinafter “the 591 publication”) and in view of U.S. Patent Application Pub.NO..   US 2017/0293296A1 to Stenneth et al. that was filed in 2016 which is prior to the effective filing date of 3-30-18 under the AIA .

In regard to claim 8, and 16, the ‘591 discloses “ 8. (New) The machine-readable storage medium of claim 2, wherein the road controller unit is a road side unit. (See FIG. 4 that recites it should be noted that when the central service device in the architecture shown in FIG. 3 communicates with the in-vehicle device through the roadside device, the central service device sends the adjusted lane layer to the roadside device, so that the roadside device is on the road. The onboard device of the vehicle forwards the adjusted lane layer.
Alternatively, the server may also be a roadside device in the architecture shown in FIG.Alternatively, the server may also be a device that combines the functions of the central service device and the roadside device in the architecture shown in FIG. 440. The in-vehicle device receives the adjusted lane layer and updates the map according to the adjusted lane layer. 450. The in-vehicle device instructs the vehicle to travel according to the adjusted lane according to the updated map.)
Claims 9 and 17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: WO 2017-143591 A1 that published in 2017 (hereinafter “the 591 publication”) and in view of U.S. Patent Application Pub.NO..   US 2017/0293296A1 to Stenneth et al. that was filed in 2016 which is prior to the effective filing date of 3-30-18 under the AIA  and in further in view of United States Patent Application Pub. No.: US 2019/0158408 A1 to Li et al. that was filed in 11-17-17 (hereinafter “Li”). 
    PNG
    media_image9.png
    576
    723
    media_image9.png
    Greyscale

In regard to claim 9 and 17, the ‘591 is silent but Li teaches “ 9. (New) The machine-readable storage medium of claim 2, wherein the control message is communicated to the vehicle platoon using infrastructure-to-vehicle (I2V) communication network. (see paragraph 34 and FIG. 5 where an operator policy can be obtained in block 503 and then a peer to peer path can be obtained as well and 184-196); 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Li with the disclosure of the ‘591 publication since Li teaches that a number of vehicles can start a peer to peer session between two vehicles in a V2V communication.   The two devices can apply braking device or steering and can implement a policy that can be sent to other vehicles for a most efficient path of travel between the several vehicles.   This can provide an efficient platooning of different vehicles.  See abstract and paragraphs 184-196 and claims 1-4 of Li. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
          Claims 2-22 are rejected under obviousness double patenting in view of the claim 1 of U.S. Patent No.: 11113960 that recites “ … a  road controller system including a plurality of road controllers, comprising: 
a data store to store an active traffic policy, the active traffic policy including rules to control traffic in a controlled area to reduce noise pollution of vehicle platoons:
a sensor array interface to receive sensor data, the sensor data including road condition data: a processor subsystem to:
access a status message received from a vehicle platoon traveling on an area controlled by a road controller of the plurality of road controllers in the road controller system, the status message including a platoon identifier and a number of vehicles in the vehicle platoon, and the status message transmitted to the road controller when the vehicle platoon enters the area controlled by the road controller;
determine a platoon size of the vehicle platoon based on the status message received from the vehicle platoon, 
determine a change to the platoon size of the vehicle platoon, the change to the platoon size based on the active traffic policy and the road condition data: and
cause transmission of  a control message to the vehicle platoon to implement the change to the platoon size of the vehicle platoon ”.
         
          The claims are otherwise identical. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668